DETAILED ACTION
1.	Claims 1-20 of application 16/917,118, filed on 30-June-2020, are presented for examination.  The IDSs received on 30-June-2020, 6-November-2020 and 7-September-2021 have been considered.  The present application is a CON of application 15/818,347, filed on 20-November-2017, now USP 10,739,783.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 12-16 of USP 10,739,783 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘783 patent are directed to a processor implemented image processing system.  Furthermore, the features of claims 1-9 and 11-19 of the present invention are primarily directed to the corresponding features in claims 1-6, 9 and 12-16 of the ‘783 patent.  The features of claims 1-9 and 11-19 of the present invention, while not identical, are not patentably distinct from the features of claims 1-6, 9 and 12-16 of the ‘783 patent, and furthermore, comprise the entirety, or scope. of allowed claims 1-6, 9 and 12-16 in the ‘783 patent.  See the following comparison:
(Present invention: Claim 1)  A processor implemented image processing method, comprising:
recognizing a road in a first frame of an input image [‘783: Claim 2 (recognizing a road in the first frame)]; 
setting a region on the road as a recognition region [‘783: Claim 2 (setting a region on 
the road as a recognition region)]; 
scanning the recognition region instead of scanning an entire region of the input image [‘783: Claim 1 (recognizing a target object in a first frame of an input image)]; 
recognizing at least one target object in the recognition region in the input image [‘783: Claim 2 (recognizing the target object in the recognition region)]; and 
adjusting an exposure of a second frame of the input image [‘783: Claim 1 (adjusting an exposure of a second frame of the input image based on a brightness of the target 
object)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-9 and 11-19 of the present invention, and claims 1-6, 9 and 12-16 of the ‘783 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘783 patent, and the specifications of both the present invention and the ‘783 patent support the identical critical features noted above.  

Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	
3.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mochida et 
al, USP Publication 2009/0251563.
 
3.3	Mochida discloses:
Claims 1 and 11:  A processor implemented image processing [¶0014; 0050] method, comprising: 
recognizing a road in a first frame of an input image [0054; 0085]; 
setting a region on the road as a recognition region [0054 (The camera is installed within the passenger compartment of the local vehicle, and captures successive images (i.e., as respective video signal frames) of a region of the road ahead of the vehicle.); 0085; 0096-0097]; 
[0021 (excluding highest and lowest brightness picture elements); 0024 (relatively large number of picture elements are excluded from picture lines only when these correspond to regions that are close to the vehicle in which the apparatus is installed); 0065 (instead of measuring the scene brightness based on all of the picture elements of a captured image from the camera, it is derived based on a fixedly predetermined part of each image); 0072 (the brightness measurement region with this embodiment, i.e., a road surface-use region for measuring the brightness of the road surface, and a target object-use region for measuring the brightness of a preceding vehicle)]; 
recognizing at least one target object in the recognition region in the input image [0057 (perform recognition of a specific type of object (target object) such as a preceding vehicle); 0085 (the target object-use region, for detecting a preceding vehicle (i.e., a region located some distance ahead of the local vehicle, at a position where a preceding vehicle may appear in the image))]; and 
adjusting an exposure of a second frame of the input image [0076 (the camera exposure parameters (shutter speed, amplifier gain) are adjusted accordingly.)].

Claims 2 and 12:  wherein the adjusting the exposure of the second frame of the input image is based on a brightness of the target object [0060 (luminance control maps express the relationship between the brightness of an external scene ahead of the vehicle which is captured as an image by the camera, and resultant luminance values of picture elements of the image.); 0072 (the brightness measurement region with this embodiment, i.e., a road surface-use region for measuring the brightness of the road surface, and a target object-use region for measuring the brightness of a preceding vehicle); 0085 (the target object-use region, for measuring the brightness of a preceding vehicle (i.e., a region located some distance ahead of the local vehicle, at a position where a preceding vehicle may appear in the image))].

Claims 3 and 13:  wherein the adjusting the exposure of the second frame of the input image is based on a difference between the brightness of the target object and a brightness of a remaining region not including the target object [0072 (the brightness measurement region with this embodiment, i.e., a road surface-use region for measuring the brightness of the road surface, and a target object-use region for measuring the brightness of a preceding vehicle…respectively different forms of weighted-averaging processing are applied to these two regions, and a capture-objective brightness value is obtained as a combination of resultant average values calculated for the two regions.); 0080 (each luminance control target value is not simply determined as being appropriate for an image region in which a target object is to be recognized, but instead is derived as a combination of target values that are appropriate for a target object and for the road surface, respectively.); 0133 (enable appropriate brightness measurement of both the road surface and also a preceding vehicle.)].

Claims 4 and 14:  wherein the adjusting the exposure of the second frame of the input image comprises comparing the difference with a predetermined threshold [0022; 0147].

Claims 5 and 15:  wherein the recognizing the at least one target object comprises recognizing the at least one target object based on position information of a vehicle [0019 (the present invention provides greater stability of exposure control (brightness measurement) with respect to lateral displacement of the vehicle within its traffic lane); 0057 (perform recognition of a specific type of object (target object) such as a preceding vehicle which may be located ahead of the local vehicle and appear in the captured images)].
Claims 6 and 16:  further comprises generating a synthesized image by synthesizing the first frame and the second frame [0072 (the brightness measurement region with this embodiment, i.e., a road surface-use region for measuring the brightness of the road surface, and a target object-use region for measuring the brightness of a preceding vehicle…respectively different forms of weighted-averaging processing are applied to these two regions, and a capture-objective brightness value is obtained as a combination of resultant average values calculated for the two regions.); 0080 (each luminance control target value is not simply determined as being appropriate for an image region in which a target object is to be recognized, but instead is derived as a combination of target values that are appropriate for a target object and for the road surface, respectively.)].

Claims 7 and 17:  wherein the at least one target object comprise any one or any combination of two or more of a tunnel entrance [0107; 0131], a tunnel exit [0107], and a light of a vehicle.

Claims 8 and 18:  wherein the adjusting of the exposure of the second frame comprises: 
	decreasing the exposure of the second frame in response to the brightness of the target object being greater than a brightness of a remaining region not including the target object in the 
first frame; and 
increasing the exposure of the second frame in response to the brightness of the target object being less than the brightness of the remaining region not including the target object in the first frame [0015 (The measurement circuitry measures a capture-objective brightness value of said image, based upon respective brightness values of remaining picture elements of said brightness measurement region following said exclusion, and the exposure control circuitry adjusts said camera exposure condition in accordance with the measured capture-objective brightness value.); 0147 (the exposure control apparatus sorts the converted brightness values of the picture elements of picture lines of the brightness measurement region respectively separately for each of the picture lines, and excludes respective fixed pluralities of the highest- brightness picture elements and lowest-brightness picture elements from each picture line of the brightness measurement region.)].

Claims 9 and 19:  wherein the adjusting of the exposure of the second frame comprises decreasing the exposure of the second frame in response to any one or any combination of two or more of a vehicle entering a bright tunnel during nighttime hours [0107 (the apparatus be able to rapidly follow sudden changes in the scene brightness, in particular, the road surface brightness, which can occur when the local vehicle enters or leaves a tunnel); 0131 (a sudden large change in external scene brightness occurs (for example when the local vehicle enters a tunnel) the time which elapses until appropriate control of the camera exposure is achieved can be reduced.)], the vehicle exiting a dark tunnel during daytime hours [0107], and the vehicle being backlit.

Claims 10 and 20:  further comprises continuously monitoring presence of the target object in the input image [0058 (the CPU controls the camera such as to appropriately capture images of the scene ahead of the vehicle.)].

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-I on the attached PTO-892 Notice of References Cited:
	Documents A-D define a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when 

	Documents E-I define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the 

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661